                Case 14-50333-btb        Doc 446      Entered 01/03/19 15:05:52        Page 1 of 1
NVB 9014(a) (Rev. 8/15)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                      BK−14−50333−btb
                                                             CHAPTER 7
 ANTHONY THOMAS

 WENDI THOMAS
                                                             NOTICE OF RESCHEDULED HEARING
                                   Debtor(s)
                                                             Hearing Date:      2/22/19
                                                             Hearing Time:      10:00 AM




NOTICE IS GIVEN that a rescheduled Hearing will be held before a United States Bankruptcy Judge. Hearing
information is as follows:

           Hearing Date:                2/22/19
           Hearing Time:                10:00 AM
           Hearing Location:            BTB RN−Courtroom 2, Young Bldg.
                                        300 Booth Street
                                        Reno, NV 89509


NOTICE IS FURTHER GIVEN that the hearing relates to the following entry on docket:

          433 − Application for Compensation for JERI COPPA−KNUDSON , Fees: $3225.00, Expenses:
          $1231.00. (Related document(s)430) Filed by JERI COPPA−KNUDSON (cly) Docketed for missed
          relief

This hearing is scheduled for the following reason:

          PER COURT INSTRUCTION.

The court's hearing calendar for the date scheduled by this Notice may be viewed at www.nvb.uscourts.gov up to five
days before the scheduled hearing date to determine whether or not the hearing has been kept on calendar.



Dated: 1/3/19


                                                          Mary A. Schott
                                                          Clerk of Court
